[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ORDER
The intervening plaintiff's motion to strike the CT Page 9353 special defenses of employee comparative negligence herein asserted by defendants Ashley Management Company, Inc. ("Ashley") and McCauley Enterprises, Inc. ("McCauley") is hereby granted on the following condition: if at any time prior to verdict, plaintiff Alberto Caballero is nonsuited, withdraws his case, or settles his case against Ashley and/or McCauley, Ashley and/or McCauley shall have the right to amend its answer to the complaint of the intervening plaintiff in order to reassert the special defense hereby stricken.
So ordered this 1st day of November, 1993.
Michael R. Sheldon, J.